 

Tianjin Information Sea Information Technology Co., Ltd.

 

As one party of this agreement

 

 

With

 

 

Mr Liu Fu and Mrs Liu Zhixin

 

Together as the other party of this agreement

 

Signed

 

 

 

Option Agreement

 

 

 

 

 

 

 

October 27, 2015

 

 

Option Agreement

 

The Option Agreement (" This agreement") concluded by the following parties on
October 27, 2015, Beijing:

 

(1)Tianjin Information Sea Information Technology Co., Ltd,its registered
address is Room 1704-8359 Block A Building Kuangshiguoji Xiangluowan Tianjin
Free Trade (Central Business District),Legal representative Liu Zhixin (“Party
A”);

 

(2)Mr Liu Fu, His home address is Group 1, Committee 9, BaoAn Street, Kedong
Town, Kedong County Heilongjiang Province ID No. is 230230196505050257;

Mrs Liu Zhixin,Her home address is Room 1204, Unit 3, Building 7, Tianqinwan
Wuyi Road, Xinxiu District, Xianghe County, Langfang City, Hebei Province.ID No.
is 230230198601020225;

(Mr Liu Fu and Mrs Liu Zhixin together as "Party B" )

 

In view of:

1. Party B is the shareholder of Shuhai Information Technology Co.,
Ltd(“Domestic company”),who holding 100% amount of the registered capital in
domestic company (stock equity). Shareholding ownership as follows:



Shareholder Contribution (RMB) Investment proportion (%) Liu Fu 32,500,000 65%
Liu Zhixin 17,500,000 35% Total: 50,000,000 100%

 



2. Party B intends to award a right to Party A, which is under the right
situation Party A has the right to transfer all the stock equity in Domestic
Company holding by Party B.

 

Therefore, both parties friendly conclude this agreement, reached the following
agreement:

 

1.Grant rights

 

Party B hereby irrevocably award party A the following rights (" Option rights
") :

 

1.1Without violating Chinese laws and industry policy limited of China, this
agreement will valid for ten years from the effective date of this Agreement (as
defined in section 15.2). In accordance with the provisions exercise of Article
4, Party A has the right to choose the terms

-1- 

 

and conditions set forth in this agreement. It values the domestic company’s
contributions of the registered capital RMB _1.00 yuan, and will pricing RMB
0.001 yuan(exercise price). Party A purchases all the underlying shares from
Party B and has the right to choose one time or several times to purchase the
whole or any part of the underlying shares. Party B commits to cooperate with
Part A to do the above procedures, transfer all or any portion of the underlying
equity to Party A

 

1.2Within the right time limit, Party A has the right to request Party B
accomplish the agreement, and Party B also have to promise to cooperate. Under
the exercise price Part B transfer the whole or any part of underlying shares to
Party A or transfer the shares to the designated. (The designated should be one
or more person/entities, within the limits laid down by Chinese law and industry
policy).

 

1.3If Party A have not requested Party B transfer all the underlying equity to
Party A or its designated entity (or person) in the vesting period, Party A has
the right to request Party B extend the exercise period for 10 years and Party B
shall agree the requirement of extending the exercise period ("extended exercise
period", also includes other extension according to the provisions below). If
Party A have not yet requested Party B transfer wholly or part of the underlying
entity to its designated entity (or person) in the extended exercise period,
Party A has the right to request Party B continue extend the exercise period for
10 years, Party B shall agree to extend the exercise period. Thereafter, Party A
has the right to request extend exercise period constantly, till all the subject
of the equity transfer to the designated entity (or person). The terms and
conditions of this Agreement also apply to extend the exercise period.

 

1.4Under the exercise price, Party A will complete to transfer the shares of
domestic companies held by Party B. Party A promises itself or designated entity
(or person) to buy the shares during vesting period or extended vesting period.
Within that period, Party A is entitled to exercise its unlimited share options
rights in this agreement.。

 

1.5Within the vesting period and exercise period extended, if Party B continue
to hold the underlying shares would result in violation of laws and
administrative regulations, Party B shall issue a written notice to Party A
immediately, and explain the specific reasons, in this case, Party A will: (1)
exercise in accordance with the provisions of Article 4 of this Agreement
immediately; or (2) specify the appropriate entity (or persons) to acquire the
underlying shares held by shareholder.

 

2.Share option price

 

In order to obtain and maintain the rights under this agreement, party A agrees
to pay party B at the following provisions price:

-2- 

 

 

2.1Within vesting period and extended exercise period, Party A shall pay one
yuan (RMB1.00) annual to Party B ("Option Price") as it’s achieving and
maintaining the rights of consideration.

2.2Party A should pay Option price to Party B within 7 days from the effective
date; payment shall complete during exercise period (total of 10 years) and also
do during the extended exercise period (total of 10 years). When Party B
receives the money, Party B shall sign a receipt by way of Annex III to Party A.

 

3.Confirmation and give up pre-emptive rights of shareholders

 

Party B (all the shareholders) agree to and hereby acknowledge that the
information in Harbin sea information technology co., LTD., in accordance with
the provisions of the share option agreement the exercise of rights, or in
accordance with the provisions of the equity pledge contract implementation
guarantee. All shareholders will give up the pre-emptive rights to buy that part
of the shares.

 

4.Exercise right

 

4.1In vesting period and extended exercise period, Party A can issue a exercise
notice ("Exercise Notice") as Annex II of this Agreement to Party B, and
required to exercise their share options in this Agreement, acquired all or part
underlying shares of some domestic companies are held by Party B.

4.2Once Party B received the exercise notice which is issued by Party A, under
the provisions of above Article 4.1, Party B shall do immediately, and no later
than five working days after its receipt of the exercise notice,

 

4.2.1According to the requirements of exercise right, notice the signed together
with Party A and / or any entity (or persons) designated by Party A such as
"Equity Transfer Agreement" in Annex IV of this Agreement;

 

4.2.2In accordance with provisions of the "Equity Transfer Agreement" Party A
and / or any entity (or person) designated by Party A and the other shareholders
of domestic companies together through a format such as shareholder resolutions
in Annex V of this Agreement, approve the "Equity transfer Agreement "and modify
the articles of association of domestic firms;

 

4.2.3Together with Party A and / or any entity (or person) specified by Party A
and the other shareholders of domestic companies, promote domestic companies
submit the "Equity Transfer Agreement" and the modification of the Articles of
Association of the company to the relevant approving authority, and assist in
obtaining necessary approvals;

 

4.2.4Together with Party A and / or any entity (or person) specified by Party A
and the other shareholders of domestic companies, promote and assist domestic
companies formulate the corresponding registration changes from its registration
authority;

 

4.2.5To complete the share purchase all other necessary matters.

-3- 

 

 

5. Payment of the exercise price

 

5.1Both parties agree that, unless applicable law requires otherwise, calculated
in accordance with Section 1.1 of this Agreement provisions, the exercise price
of the underlying equity of the total amount of (RMB_50,000Yuan) ("total
exercise price").

 

5.2If applicable law requires price of the underlying equity must be evaluated
and the assessment of the price of the underlying shares is higher than the
total exercise price, Party B hereby irrevocably waives the difference between
the assessment price and total exercise price, or if Party A have paid the
difference to Party B in order to complete the procedures prescribed by law,
Party B shall refund the difference to Party A after completion of the program.

 

6. Termination of domestic companies

 



6.1If domestic company due to bankruptcy, dissolution or ordered to close and
terminate in the vesting period or extended period, when the time of termination
occurs, the obligations of Party B under this Agreement will be relieved.

 

6.2Party B shall further promises take nothing that might lead to domestic
companies bankruptcy, dissolution or termination order close in vesting period
and extended period.

 

7. Representations and Warranties of Party B

Party B represents and warrants to Party A that till the expiring date of this
agreement, Part B shall do as followings:

 

7.1Party B rightful hold the underlying shares of domestic company.

 

7.2Party B shall strictly abide by the obligations stipulated in the articles of
the domestic company. There does not affect party B as the situation of the
legal status of the domestic shareholders in the company, and also not any
influence to exercise rights under this agreement by party B.

 

7.3In addition to Party B in accordance with the provisions of article 9 in this
agreement, Party B will pledge all the shares held by Party A in domestic
companies. Underlying equity of domestic company held by Party B shall set not
any form of guarantee and any detained circumstances, and not exist any dispute,
litigation, arbitration or any other form of executive, judicial enforcement
measures against the underlying equity, and no one able to make any claim to the
underlying shares.

 

7.4Party B has disclosed to Party A that it could have negative impact on its
obligations in this agreement, or Party A will have substantial adverse effect
on all of the data or information when signing this agreement.

 

8Further commitment of Party B

 

Party B commitment to Party A, in exercise period and extend vesting period:

 

-4- 

 

8.1Party B in accordance with the provisions of this Agreement transfer all or
part of the underlying shares to Party A or specified entity (or person), and
the equity will not be transferred without Party A’s prior written express
consent.

 

8.2Except in accordance with the provisions of Section 9 and the pledge from
"Share Pledge Contract", it will not set any other form of security interest in
the underlying shares without the prior written consent of Party A,

 

8.3If stock equity have been frozen in any circumstances, involved in any
dispute, litigation, arbitration, any other form of administrative, judicial
enforcement measures, bankruptcy, dissolution, ordered to close or against the
equity of domestic companies, Party B shall take the necessary measures to
redress immediately and immediately give written notice to Party A.

 

8.4Without prior confirmation of Party A, Party B will not agree to contracting
management, leasing management, domestic company merger, division or affiliated,
joint-stock companies, or other change mode of operation and the arrangement of
property right structure, or to transfer, sell for the domestic company,
shareholding or otherwise dispose all or a substantial part of the assets or
rights and interests.

 

9The performance guarantee obligation of Party B

 

In order to ensure Party B to fulfil all its obligations under this Agreement in
accordance with the provisions of this Agreement, Party B agrees to all of the
underlying shares held by domestic companies pledge to Party A. Therefore, Party
A together with Party B signed a "Share Pledge Contract", and in accordance with
relevant Chinese laws and regulations apply all necessary pledge registration.

 

10Liability for breach of contract

 

10.1If Party B violates any provision of this Agreement or this Agreement and /
or "Share Pledge Contract" has become invalid or unenforceable, Party A can take
the following measures:

 

10.2Require Party B transferred all or any part with the exercise price of the
underlying shares to Party A or any entity (or persons) designated by Party A
immediately;

 

10.3To realize the guarantee in the equity pledge contract.

 

10.4Once Party A in accordance with the provisions of Article 9 "Share Pledge
Contract" to achieve the right, and Party A won the realization of the right
related benefits and payments, shall be deemed to have fully complied with the
main obligations under this Agreement, Party A will no longer offer other
payment request to Party B.

 

11Termination of the Contract

 

11.1Any time in the vesting period and the extension of the exercise period, if
Party A due to the application law cannot exercise right in accordance with the
provisions of

-5- 

 

article 4, Party A can customize the discretion give written notice to party B
unconditionally lift this Agreement, and without incurring any liability.

 

11.2Any time in the vesting period and the extension of the exercise period,
Party B has no right to unilaterally terminate this agreement.

 

12Applicable law and dispute settlement

 

12.1Formation, validity, interpretation and performance of this agreement shall
be governed by the Chinese laws.

 

12.2All disputes in connection with this Agreement or the execution there of
shall be settled through friendly negotiations. In case one side notify its
opinions in written way to the other party cannot negotiate the dispute within
60 days to resolve the dispute, the disputes shall be submitted to China
International Economic and Trade Arbitration Commission for arbitration that
shall be conducted in accordance with the Commission's arbitration rules in
effect at the time of applying for arbitration. The arbitral award is final and
binding upon both parties. The Settlement of Disputes shall be governed by and
construed in accordance with the laws of the People's Republic of China. The
arbitration fee shall be borne by the losing party. In the course of settling
disputes, the Agreement shall be continuously executed by both parties except
for the part that is under arbitration.

 

13Notification

 

Any notice of this agreement shall be in written form and sent by registered
mail, courier or facsimile. Notice to the other party should according to the
following address and number or receive prior notice to the other address and
number in accordance with the provisions of Section 13:

 

Party A: Tianjin Information Sea Information Technology Co., Ltd

Address:Room 1704-8359 Block A Building Kuangshiguoji Xiangluowan Tianjin Free
Trade (Central Business District)

Fax:

Receiver:Liu Zhixin

 

Party B: Mr. Liufu

Address:Room 21BC1 No.1 Xinghuo Road, Fengtai District, Beijing City

 



Fax:

 

Mrs Liu Zhixin

-6- 

 

Address:Room 21BC1 No.1 Xinghuo Road, Fengtai District, Beijing City

 

Fax:

 

14Other Matters

 

14.1Any party cannot refuse to perform its obligations under this Agreement, nor
in any way hinder, delay the achievement of the legitimate interests of the
other party which has, under the present agreement.

 

14.2Annex to this Agreement constitutes an integral part of this Agreement
indivisible, and this agreement has the same legal effect.

 

14.3Matters not covered in this Agreement, two sides can resolve in the form of
a supplementary agreement. Any supplementary of the agreement in writing, all
will become an integral part of this Agreement.

 

14.4Any party of this agreement shall not be allowed to change or terminate this
agreement, any changes or released to this Agreement, subject to mutual
agreement and reach a written contract or agreement.

 

14.5Party A did not exercise or delay in exercising any right or remedy under
this Agreement, shall not be construed as Party A abandon such rights or
remedies, will also not affect Party A in accordance with this Agreement and /
or the laws and regulations exercise such rights or remedies at any time.

 

14.6Any part of the terms of this Agreement is invalid does not affect the
validity of any other provision of this Agreement.

 

15Text and effective

 

15.1The original copy of this Agreement is (6) copies, each having the same
legal effect.

 

15.2Since the date of this Agreement (the "Effective Date") signed by both
parties shall enter into force. This Agreement has signed by both parties in
Beijing.

 

Date is the first written in the first page,

 

(No text below)

 

 

 

 

 

 

 

 

 

-7- 

 

 

 

 

 

 

Party A: Tianjin Information Sea Information Technology Co., Ltd

 

 

Signature: /s/ Liu Zhixin

Name: Liu Zhixin

Position: Legal Representative

 

Party B: Mr. Liu Fu

 

 

Signature: /s/ Liu Fu

Mrs Liu Zhixin

 

 

Signature: /s/ Liu Zhixin

-8- 

 

 

Annex I of Option Agreement

Notice of exercise their rights
(Format)

 

To: Liu Fu, Liu Zhixin

 

According to the Option Agreement signed by you and our company on October 27,
2015, our company inform and request you to transfer a 100 % stock of Shuhai
Information Technology Co., Ltd. that you hold with the price of 50000 RMB yuan
to Tianjin Information Sea Information Technology Co., Ltd following the
provisions of Option Agreement.

 

 

 

Best Regards,

 

 

 

 

Tianjin Information Sea Information Technology Co., Ltd

(Seal)

October 27, 2015

 

 

-9- 

 

 

Annex II of Option Agreement

Receipt of stock option price

 

Tianjin Information Sea Information Technology Limited:

 

The undersigned have confirmed to receive the Option Agreement signed on October
27, 2015. According to the Aritcle 2, Shuhai Information Technology Co., Ltd.
will respectively pay the signatory 10-yuan (RMB 10.00) per share for ten years.

 

 

Best Regards,

 

 

 

             /s/ Liu Zhixin                             

(Signature)

 

October 27, 2015

 

 

 

 

 

 

-10- 

 

 

Annex III of Option Agreement

 

Equity Transfer Agreement

 

The Equity Transfer Agreement (this agreement) jointly signed by the following
parties on October 27, 2015 in Beijing.

 

 

Transferor: (hereafter referred to as "Party A")

Mr Liufu,

The house address Group 1, Committee 9, BaoAn Street, Kedong Town, KedongCounty
Heilongjiang Province,

ID No. 230230196505050257;

Mrs Liu Zhixi,

The house address Room 1204, Unit 3, Building 7, Tianqinwan Wuyi Road, Xinxiu
District, Xianghe County, Langfang City, Hebei Province.,

ID No. 230230198601020225;

(together as Party A)

 

Transferee: (hereafter referred to as “Party B") Tianjin Information Sea
Information Technology Co., Ltd,The registered address Room 1704-8359 Block A
Building Kuangshiguoji Xiangluowan Tianjin Free Trade (Central Business
District) ,

The legal representative Liu Zhixin

 

Based on the following fact

 

1.      Party A is the shareholder of Shuhai Information Technology Co., Ltd
("domestic company") hold the registered capital RMB50,000,000 Yuan of the
domestic company, accounting for 100% of the registered capital of the domestic
company.

 

2.      Party A agrees to transfer its holdings of registered capital RMB
50,000,000 of investment (hereafter referred to as "underlying shares") at the
exercise price fixed by the Article 1.1 in "Option Agreement", Party B agrees to
have the above underlying equity from Party A.

 

Both parties, through friendly negotiation, have reached the following
agreements related matters.

 

1. The transfer of underlying equity

 

-11- 

 

Both parties agree that Party A transfer the underlying shares to Party B at RMB
_50,000Yuan. Both parties confirm the underlying shares shall be formally
transferred on the effective date of the agreement. Since the date of transfer,
Party A shall have no rights or bear obligations regarding the underlying
shares; Party B then has the right and the obligation of the underlying shares.

 

2. Applicable Laws and dispute solutions

 

2.1 The execution, validity, creation and performance of this Agreement shall be
governed by the laws of PRC.

2.2 For any dispute arising from or in connection with the Agreement shall first
be settled through friendly negotiation. When no settlement can be reached on a
60 days’ written notice, either party can refer the dispute to the China
International Economic and Trade Arbitration Commission for arbitration in
Beijing in accordance with its then effective rules of arbitration. The award of
the arbitration shall be final and binding upon both parties.

 

3. Other issues

 

3.1 Both parties negotiate and confirm the issues, which are not addressed in
this Agreement in a written supplemental agreement. Any supplementary in written
form shall be an integral part of this Agreement.

3.2 Either party may not arbitrarily alter or rescind the agreement, the
modification and rescission of this agreement in particular cases shall be
agreed upon by both parties through consultation, and make a written contract or
agreement.

3.3 This Agreement is made in quadruplicate, one original for each party hereto,
one is for the company, and the last one is for the undergoing the registration
formalities of change of shareholders’ equity with the Bureau of Industry and
Commerce.

 

This Agreement shall come into force upon signature by the two parties (the
"Effective Date"). This Agreement will duly and validly execute by both parties
on October 27, 2015 in Beijing.

 

(The remainder of this page is intentionally left blank.)

-12- 

 

 

 

Party A:   Liu Fu

 

 

Signature:  /s/ Liu Fu

 

 

 

Party B: Liu Zhixin

 

 

Signature:            /s/ Liu Zhixin

 

 

 

 

 

 

 

 

 

 

 

 

 



-13- 

 